118 F.3d 667
Maria-Kelley F. YNIGUEZ;  Jaime P. Gutierrez, Plaintiffs-Appellees,andArizonans Against Constitutional Tampering,Intervenors-Plaintiffs- Appellees,andState of Arizona;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellees,v.ARIZONANS FOR OFFICIAL ENGLISH;  Robert D. Parks,Intervenors-Defendants- Appellants.Maria-Kelley F. YNIGUEZ, Plaintiff-Appellant,v.STATE OF ARIZONA;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellees,andArizonans for Official English;  Robert D. Parks,Intervenors-Defendants- Appellants.Maria-Kelley F. YNIGUEZ, Plaintiff-Appellee,v.STATE OF ARIZONA;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellants.
Nos. 92-17087, 93-15061 and 93-15719.
United States Court of Appeals,Ninth Circuit.
July 1, 1997.

On Remand from the United States Supreme Court.
Before HUG, Chief Judge, and WALLACE, PREGERSON, REINHARDT, HALL, WIGGINS, BRUNETTI, KOZINSKI, FERNANDEZ, KLEINFELD and HAWKINS, Circuit Judges.


1
The judgment of the en banc court, 69 F.3d 920 (9th Cir. 1995), is vacated and the case is remanded to the original three-judge panel with instructions to remand to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Arizonans for Official English v. Arizona, --- U.S. ----, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).